Citation Nr: 1622388	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure and/or as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a kidney disorder, to include as due to Agent Orange exposure and/or as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's sister

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1961 until February 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction currently resides with the RO in St. Petersburg, Florida.

In April 2014, the Veteran presented testimony by live videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is located in the Virtual VA paperless claims processing system.

In a May 2014 decision, the Board dismissed the Veteran's claim for service connection for exposure to Agent Orange, reopened the Veteran's claim for service connection for malaria residuals, and denied the Veteran's claim for service connection for malaria residuals.  The Board remanded the claims of entitlement to service connection for a kidney disorder and a skin disorder for additional development.  Those matters have since been returned to the Board for further appellate review.

This case was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  The documents in Virtual VA are duplicative of those in VBMS, with the exception of the April 2014 hearing transcript, and additional VA treatment records.  Future consideration of this Veteran's case should note the existence of these electronic records.

The issue of entitlement to service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during his period of active duty.  

2.  During the pendency of the appeal, the Veteran has been diagnosed with chloracne, acneform, dryness, fungal infections, and dystrophic nails.

3.  The Veteran's chloracne or other acneform manifested to a compensable degree within one year of the Veteran's exposure to herbicides, and medical evidence of record further supports an etiological relationship between the Veteran's chloracne or other acneform and such exposure.

4.  The Veteran's other ongoing skin disorders, including dryness, fungal infections, and dystrophic nails, are etiologically related to the Veteran's service connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, characterized by chloracne, acneform, dryness, fungal infections, and dystrophic nails, are met.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection for a skin disorder are moot.  

Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

In addition, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  For veterans presumed to have been exposed to herbicides, certain enumerated diseases shall be service connected even though there is no record of such disease during service, so long as the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) are met, and the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran seeks entitlement to service connection for a skin disorder.  At the outset, the Board notes that exposure to herbicides has already been conceded based on information in the Veteran's DD-214, including his last overseas assignment.  See February 2012 rating decision; August 2013 rating decision; May 2014 Board decision.

As noted in the Veteran's service treatment records (STRs), upon entrance into service the Veteran's skin was assessed as normal.  In January 1965, following the Veteran's separation examination but prior to discharge, the Veteran was treated for boils on the back of his neck. 

At a July 2000 VA primary care visit, the Veteran was diagnosed with tinea manum, and tinea pedis with significant ulceration.  The Veteran reported that those symptoms had been ongoing for several years, and were not relieved by topical agents.

In a January 2003 VA ambulatory care note, it was reported that the Veteran had tinea manum, tinea pedis, and significant onychomycosis but had declined treatment.  The Veteran stated that he was not interested in further trials of antifungal medications because he had already been to multiple dermatologists "for so many years" without relief.  

In January 2009, the Veteran's sister submitted a statement attesting that following separation from active duty, the Veteran had oily skin and blackheads.

In February 2009 the Veteran underwent a VA Agent Orange Registry Examination.  The examiner noted that the Veteran had chloracne since 1969, which was currently characterized by clinical findings of skin lesions suggestive of chloracne, and facial acne on the left cheek.  It was noted that the Veteran's chloracne was likely related to Agent Orange exposure.

In July 2010, the Veteran was afforded a VA skin disease examination.  At that time the Veteran reported having acne following separation from service that had persisted since.  The examiner noted current findings of open comedones, papules, oily skin, and faint erythema of the central face and forehead.  The examiner diagnosed acneform eruption, and opined that the Veteran's current skin disorder was less than likely related to exposure to Agent Orange.  This opinion was found inadequate in the Board's May 2014 decision because the examiner failed to address the findings of the February 2009 examiner who opined that the Veteran's diagnosed chloracne was likely etiologically related to his exposure to Agent Orange.

In June 2011 the Veteran was afforded a VA diabetes examination.  The examiner indicated that the Veteran had diabetic skin abnormalities of mild dryness and onychomycosis of hands and feet.  

In an October 2011 VA primary care follow up note, the Veteran's treatment provided noted dermatitis of the right foot with underlying fungal infection.  The treatment provider stated that the Veteran's "type II diabetes is the reason his skin conditions continue to cause him illness."

At the April 2014 hearing before the undersigned Veterans Law Judge, the Veteran reported that he did not have any skin problems during service, and that he first noticed skin problems within a year following separation from service.  The Veteran reported taking over the counter medications until 2008 or 2009 when he first sought treatment from the VA for his skin.  The Veteran's sister reported that following separation from service, the Veteran would repeatedly get bumps filled with white puss on his face and neck.  

The Veteran was afforded another VA skin disease examination in July 2014.  At that time the examiner diagnosed acneform eruption and dystrophic nails.  The examiner noted that there was not a current diagnosis of chloracne, tinea pedis, tinea manum, dermatitis, or a skin disorder manifested by bilateral dry palms.  The examiner opined that the Veteran's current acneform eruption was less than likely related to his period of active service, including exposure to Agent Orange.  In support of that opinion, the examiner indicated that the first mention of acne or chloracne was during the Veteran's 2009 Agent Orange registry examination.  The examiner stated that there was not a clinical description of the findings at that time.  Instead, the examiner opined that the Veteran's current acneform eruption was most likely related to the Veteran's oily skin, and that oily skin was not a result of the Veteran's period of active service or exposure to Agent Orange.  The examiner noted that the Veteran's January 1965 separation examination was silent for any skin disorders.  The examiner further opined that the Veteran's dystrophic nails were less than likely related to the Veteran's military service, including Agent Orange exposure.  In support of that opinion, the examiner noted that the Veteran's nail issues were first noted in July 2000 as being ongoing for several years; there were no nail issues identified in service, and the Veteran's initial claims were silent for nail complaints.  

The Board finds the opinion of the 2014 examiner to be inadequate as it contained several factual errors, and failed to adequately consider the Veteran's competent statements regarding onset and continuity of symptomatology.  Regarding the factual discrepancies, the February 2009 examiner did provide clinical findings regarding the Veteran's then-diagnosed chloracne; the Veteran's service treatment records are significant for complaints of and treatment for boils on the neck; and the Veteran's initial compensation claim was for a skin disorder of the hands and feet.  Moreover, the 2014 examiner failed to address whether any of the Veteran's skin disorders were etiologically related to his service-connected diabetes mellitus, type II.  In light of these inadequacies, the Board affords the opinion of the 2014 examiner minimal probative weight.

In light of the foregoing, the Board finds that entitlement to service connection for a skin disorder is warranted.  During the pendency of the appeal, the Veteran has been diagnosed with chloracne, acneform, dryness, fungal infections, and dystrophic nails.  With regard to the Veteran's diagnosed chloracne and acneform, the Veteran and his sister have competently and credibly testified that his oily skin and facial acne had its onset within one year of service, and have persisted since.  First, the February 2009 VA examiner indicated that the Veteran's diagnosed chloracne was likely related to his exposure to Agent Orange.  Second, and resolving all reasonable doubt in the Veteran's favor, the Board finds the testimony of the Veteran and his sister adequate to support a finding that chloracne or acneform manifested to a compensable degree within one year of exposure to herbicides.  Accordingly, service connection for chloracne and acneform is warranted on a presumptive basis as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

In addition, service connection for the Veteran's other skin disorders, generally manifested by dryness, various fungal infections, and dystrophic nails, is warranted on a secondary basis as etiologically related to the Veteran's service-connected diabetes mellitus, type II.  See Allen, 7 Vet. App. at 48.  The 2011 VA diabetes examiner indicated that the Veteran's dryness and onychomycosis were related to his diabetes mellitus, type II.  In October 2011, the Veteran's treatment provider stated that the Veteran's diabetes was the reason that his skin conditions continued to cause him illness.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for the Veteran's remaining skin disorders is warranted on a secondary basis as etiologically related to his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.



ORDER

Entitlement to service connection for a skin disorder, to include chloracne, acneform, dryness, fungal infections, and dystrophic nails is granted.  


REMAND

Although further delay is regrettable, remand is necessary to secure an addendum opinion regarding the etiology of the Veteran's chronic renal disease, and solitary kidney status post nephroureterectomy.

In May 2009, the Veteran presented to a new VA clinic to establish care.  At that time the Veteran's physician reported that the Veteran had a long history of high blood sugar, and that he had required insulin during his nephroureterectomy following the discovery of renal cell cancer in 2008.  The Veteran was formally diagnosed with diabetes mellitus, type II that month per his history.

The Veteran was afforded a VA examination in July 2014 to determine the etiology of his kidney disorders.  Upon review of the Veteran's electronic claims file and in-person examination, the examiner noted chronic renal disease since 2007, and kidney removal in 2008 with ongoing symptoms of proteinuria.  The examiner opined that the Veteran's chronic renal disease and kidney removal were not related to his service-connected diabetes mellitus, type II, as the Veteran's diabetes did not have its onset until after the onset of the Veteran's kidney cancer, and the medical literature did not support an etiological relationship between renal cancer and diabetes.  Lastly, the examiner opined that the Veteran's chronic renal disease was not aggravated by his service-connected diabetes mellitus type II, because the Veteran's creatinine had remained stable prior to his nephroureterectomy, and following his nephroureterectomy and diagnosis of diabetes.

In light of the May 2009 VA record indicating that the Veteran had a long history of high blood sugar and that he required insulin therapy during his nephroureterectomy, clarification is required as to whether the Veteran's diabetes mellitus, type II could have predated the onset of his chronic renal disease and nephroureterectomy.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional files are associated with the claims folder, request an addendum opinion from an appropriate VA examiner.  A new examination should be provided only if deemed necessary by the examiner providing the requested addendum opinion.  The entire claims file, to include a copy of this remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner is requested to provide the following information and opinions:

A.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus type II had its onset prior to the onset of the Veteran's chronic renal disease and nephroureterectomy.  The examiner is requested to specifically review the May 2009 VA treatment record noting that the Veteran had a long history of high blood glucose levels and that he required insulin during his 2008 nephroureterectomy.  

B.  If the examiner concludes that it is less likely than not (less than a 50 percent probability) that the Veteran's diabetes mellitus, type II had its onset prior to the onset of the Veteran's chronic renal disease and nephroureterectomy, the examiner must provide a fully articulated rationale addressing any potentially relevant blood glucose findings, or other relevant findings.

C.  If the examiner concludes that it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus type II had its onset prior to the onset of the Veteran's chronic renal disease and nephroureterectomy, the examiner is requested to provide the following opinions:

1)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus type II caused the Veteran's kidney disorders?  

2)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus type II aggravated (permanently increased in severity beyond the normal progression of the disease) the Veteran's kidney disorders?  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


